Citation Nr: 1137090	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as panic attacks and anxiety, as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder is as likely as not causally related to his service-connected bilateral hearing loss and tinnitus disabilities.


CONCLUSION OF LAW

An acquired psychiatric disorder is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder as secondary to his service-connected bilateral hearing loss and tinnitus disabilities.

Private treatment records dated from 1999 to 2000 reflected findings of anxiety.  In addition, VA treatment notes dated from 2007 to 2009 listed a past medical history of anxiety.  A generalized disorder was diagnosed in an October 2009 VA mental health consultation.

In an April 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss as well as tinnitus.  A 20 percent rating and 10 percent rating was assigned, respectively.

In the above referenced October 2009 VA mental health consult, the Veteran complained of anxiety.  His wife reported that the Veteran experienced anxiety when he could not hear as well as when he had ringing in his ears.  The examiner, a VA staff physician, provided a clinical (Axis 1) diagnosis of anxiety disorder due to general medical (limited ability to hear well, ringing in ears) as well as prescribed medication for nerves.  Hearing loss was also identified as a psychosocial or environmental (Axis IV) problem that affected the diagnosis and treatment of the Veteran's anxiety disorder.

In additional written statements of record, the Veteran has continually asserted that his service-connected bilateral hearing loss and tinnitus have caused him to have panic attacks and anxiety.  

Analysis

Evidence of record demonstrates that the Veteran is currently diagnosed with an anxiety disorder.  In addition, it is undisputed that he is currently service-connected for bilateral hearing loss and tinnitus disabilities.  Turning to whether the Veteran's current anxiety disorder was proximately caused by or proximately aggravated by his service-connected bilateral hearing loss and tinnitus, the Board notes that there is an isolated medical opinion of record addressing whether there is a causal connection between the claimed headaches and the service-connected hearing loss and tinnitus disabilities.  

In view of the totality of the evidence, including the Veteran's competent and credible statements concerning the current nature of his anxiety disorder, the award of entitlement to service connection for bilateral hearing loss and tinnitus disabilities, the VA and private treatment records showing current treatment for anxiety, and the medical opinion contained in the October 2009 VA treatment note, the Board finds that the evidence of record is, at minimum, in equipoise. 

As such, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current acquired psychiatric disorder was caused or aggravated by his service-connected bilateral hearing loss and tinnitus disabilities.  Consequently, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as panic attacks and anxiety, as secondary to service-connected bilateral hearing loss and tinnitus, is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


